Citation Nr: 1205024	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-42 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an increased evaluation greater than 30 percent for bilateral hearing loss on and after December 30, 2009.



REPRESENTATION

Appellant represented by:	Polly Murphy, Esq.



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In December 2011, the Veteran submitted additional evidence pertinent to his claim along with a waiver of his right to have the RO readjudicate his claim with the additional evidence.  38 C.F.R. § 20.1304(c) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

During his December 2011 hearing before the Board, and in an informal hearing presentation, the Veteran and his representative argued that the Veteran's service-connected bilateral hearing loss and vertigo are really symptoms that should be rated cumulatively under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2011).  

Diagnostic Code 6205 provides for ratings for Meniere's syndrome based on symptoms including hearing impairment, vertigo, cerebellar gait, and tinnitus.  Diagnostic Code 6205 contains a note which directs that the rater evaluate Meniere's syndrome either under Diagnostic Code 6205 or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation, but not to combine an evaluation for hearing impairment, tinnitus, or vertigo with evaluation under diagnostic code 6205.  

Review of the Veteran's claims file reflects diagnoses of hearing loss, tinnitus, and vertigo.  However, the claims file does not show a diagnosis of Meniere's syndrome.  While the Veteran's symptoms are the same symptoms considered under the diagnostic code for Meniere's syndrome, the Board is not qualified to determine that his symptoms establish a diagnosis of Meniere's syndrome, and the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the Veteran should be afforded a new VA examination to determine whether a diagnosis of Meniere's syndrome is appropriate, based on his service-connected symptoms of hearing loss, tinnitus, and vertigo.  If the Veteran's symptoms are found to establish Meniere's syndrome, the RO should evaluate the Veteran's service-connected bilateral hearing loss, tinnitus, and vertigo cumulatively under Diagnostic Code 6205, or as separate symptoms for hearing impairment, tinnitus, or vertigo, as directed in the Note accompanying Diagnostic Code 6205.

Accordingly, the case is remanded for the following action:
 
1.  The RO must provide the Veteran with a VA examination addressing the current nature and severity of his service-connected bilateral hearing loss, tinnitus, and vertigo.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed, and their results documented.  The examiner must render a full description of the Veteran's disabilities, and must specifically provide an opinion as to whether a diagnosis of Meniere's syndrome is appropriate based on the Veteran's symptoms of bilateral hearing loss, tinnitus, and vertigo.  A complete rationale for all opinions must be provided.  Any report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  When readjudicating the Veteran's claim for an increased rating, the RO must consider whether the Veteran's service-connected bilateral hearing loss, vertigo, and tinnitus should be rated under Diagnostic Code 6205 for Meniere's syndrome with consideration of the note following Diagnostic Code 6205.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



